Title: From Benjamin Franklin to Vergennes, 15 March 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, March 15. 1780
I received the Letter your Excellency did me the honour of writing to me yesterday, & have perused the Papers inclosed with it relating to William Campbell. They are undoubtedly genuine Papers, but I know nothing more of the Person, having never seen him, or heard any thing of him during his residence in Paris that I can recollect. I return the Papers, and am, with the greatest Respect. Your Excellency’s most obdt. and most humble servant
Mr. De Vergenes.
